Citation Nr: 0205372	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  02-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for hypertension (claimed as a heart condition), 
osteoarthritis and prostate cancer.  The veteran's primary 
contention is that all of these claimed disabilities were the 
result of his exposure to cold temperature during his period 
of active duty.  The veteran's timely Substantive Appeal was 
received by VA in February 2002, in which his representative, 
Antonio E. Bendezu, Attorney at Law, submitted arguments and 
contentions which served to perfect the appeal with respect 
to the specifically aforementioned issues.


FINDINGS OF FACT

1.  The veteran's hypertension began more than one year after 
service and is not due to any incident of service.

2.  The veteran's osteoarthritis began more than one year 
after service and is not due to any incident of service.

3.  The veteran's prostate cancer began more than one year 
after service and is not due to any incident of service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, nor is it presumed to 
have been incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Osteoarthritis was not incurred, nor is it presumed to 
have been incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  Prostate cancer was not incurred, nor is it presumed to 
have been incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103(a) (West Supp. 
2001), now requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits, including a 
medical opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The veteran has received 
direct notice from the RO in correspondence dated in August 
2001 of the implementation of the VCAA and also that his 
claims were adjudicated under its provisions.

The claims file shows that the veteran was scheduled for VA 
medical examinations in June 2001 for purposes of determining 
his current diagnoses and the relationship, if any, between 
his claimed disabilities and his period of military service.  
The RO issued the veteran notice of the date on which the 
examinations were to be conducted in correspondence dated in 
May 2001.  The file indicates that the veteran failed to show 
for the examinations.  Thereafter, his representative, 
attorney Antonio E. Bendezu, presented correspondence to the 
RO in June 2001 in which he contended that the VA 
examinations scheduled for the veteran were "arbitrary and 
capricious."  The attorney's essential argument was that the 
scheduled examinations were unnecessary as there was 
sufficient medical evidence to adjudicate the claims which 
was already associated with the file.  Attorney Bendezu made 
reference to the private medical records already submitted in 
support of the veteran's claim and requested that VA proceed 
with adjudication of the claims based on the medical evidence 
of record.  

With regard to the notice provisions of VCAA, in August 2002, 
the RO sent the veteran and his attorney a letter, which 
included a summary of the nature of the decision and the 
evidence used in reaching the decision.  In addition, through 
the statement of the case issued in Novemebr 2001, the 
veteran and his attorney have been made aware of the 
information and evidence necessary to substantiate the claim.  
With regard to the duty to assist provisions of VCAA, the 
RO's letter of August 2001 included information about where 
to obtain assistance with the claim.  The veteran's attorney 
has communicated with the RO concerning the nature of the 
examinations and other medical evidence necessary to 
substantiate the claim, and all relevant evidence identified 
by the veteran and his attorney has been obtained.  Because 
the appellant has been made aware of the evidenc and 
information necessary to substantiate the claim, and there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim, additional development to comply 
with VCAA is not warranted.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

Pertinent Laws and Regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart or vascular action, and any 
genitourinary findings in service will permit service 
connection for heart disease, arthritis or disease of the 
genitourinary system, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Factual Background and Analyses 

(a.)  Entitlement to service connection for hypertension 
(claimed as a heart condition).

The veteran's DD 214 shows that he served in Korea during the 
Korean Conflict.  His service medical records show that on 
separation examination in April 1955, his blood pressure was 
144/86 mm/Hg (systolic over diastolic in millimeters of 
mercury).  His heart and vascular system were normal on 
clinical examination.  Chest X-ray was negative for any 
abnormality of his heart.

Post-service private medical records associated with the 
veteran's claims file show that he had some elevated systolic 
blood pressure readings noted in September 1968, and that 
during treatment in June 1972 he had a blood pressure of 
reading of 184/100.  The veteran commented during treatment 
that he was concerned about his blood pressure.  However, the 
treating physician noted at the time that the veteran was 
quite nervous on examination due to his impending wedding and 
remarked that there was no indication of a chronic high blood 
pressure condition shown on his review of the veteran.

The private medical records following service show that the 
veteran is presently being treated for high blood pressure 
problems.  According to a statement dated in May 2001, Jerome 
T. Gacke, M.D., reported that the veteran had hypertensive 
heart disease and that his high blood pressure problems 
started at age 33.  The veteran's DD 214 shows that he was 
born in April 1933 and therefore, by mathematical 
calculation, he was 33 years old in April 1966, indicating 
that onset of his hypertension began approximately 11 years 
after his separation from active duty.  Dr. Gacke's statement 
mentions the veteran's personal  allegation that his 
hypertension was caused by the extreme cold conditions and 
stresses of wartime service in Korea.




In an August 2001 statement by Luke P. Lemke, M.D., the 
veteran's private physician expressed his opinion that he did 
not believe that the veteran's heart condition was the result 
of his exposure to cold weather while serving in the 
military.

Apart from the veteran's own unsubstantiated assertion that 
his hypertension was the due to the rigors of his wartime 
military service in the cold climate of Korea, there is no 
other evidence which supports this causative view.  The 
service medical records do not show a hypertensive condition 
or any other cardiovascular abnormalities at the time of his 
separation from service, or within one year following his 
discharge, and the earliest indication of a hypertensive 
condition by history is not until over a decade after his 
discharge from active duty.  Objectively, there is no medical 
opinion which links his hypertension to his period of 
military service.  His private physician, Dr. Lemke, quite 
specifically disassociates the hypertension from his exposure 
to cold.  As the record does not indicate that the veteran 
has had formal medical training and certification as a 
medical profession, he therefore lacks the requisite 
expertise to provide a medical diagnosis or to make 
commentary and opinion as to the nature and cause of a 
diagnosed condition.  His layman's opinion as to the etiology 
of his hypertension is without probative weight towards 
proving the merits of his claim absent corroboration by an 
objective medical opinion.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Thus, in view of the foregoing evidence and discussion, we 
must deny his claim of entitlement to service connection for 
hypertension.



(b.)  Entitlement to service connection for osteoarthritis.

The veteran's service medical records show that his spine and 
musculoskeletal system were normal at the time of his 
separation from active duty in April 1955 and the separation 
examination report contains no mention of arthritis.  

Post-service private medical and physical therapy records 
show that the veteran was treated for chronic arthritis.  
None of these reports show the presence of arthritis within 
one year following his separation from active duty.  In a 
report dated in May 2001, his private physician, Dr. Gacke, 
diagnosed the veteran with degenerative arthritis and noted 
that the veteran related a history of exposure to extreme 
cold and wet climate conditions, frostbite and severe flu 
while serving in Korea during active duty.  However, Dr. 
Gacke did not present any opinion linking the veteran's 
diagnosis of degenerative arthritis with his period of 
military duty.  Dr. Lemke, in a May 2001 statement, reported 
that the veteran had been his patient for 10 years and that 
his diagnosis was chronic osteoarthritis.  In an August 2001 
statement, Dr. Lemke reported that the veteran was receiving 
treatment for diagnoses of chronic low back pain and a 
history of degenerative joint disease and osteoarthritis of 
the extremities.  Dr. Lemke further noted the veteran's 
history of exposure to cold weather during military service 
and stated that "(t)he osteoarthritis that the (veteran was) 
experiencing appears to be that osteo rather than rheumatoid 
condition.  (It) is likely as not that this could have been 
exposure to extreme cold weather, especially in the hands."

The service medical records do not show diagnosis or 
treatment for arthritis in service or within one year 
following his discharge from service.  The current medical 
evidence does not provide a definitive link between his 
present diagnosis of arthritis with his period of active 
duty.

The most significant item of evidence supporting the 
veteran's claim is the letter from Dr. Lemke dated in August 
2001.  According to Dr. Lemke, the veteran has a "history of 
degenerative joint disease, osteoarthritis of the 
extremities."  Dr. Lemke goes on to offer the following 
opinion as to the origins of the veteran's joint disease:  
"Is likely as not that this could have been exposure to 
extreme cold weather, especially the hands."  Although the 
letter is helpful to the veteran's claim, it does not provide 
a basis on which to find as a fact that the veteran currently 
has arthritis, and it does not provide a basis on which to 
find as a fact that arthritis, if present, is the result of a 
disease or injury the veteran had in service.  Dr. Lemke 
reports a "history" of joint disease; he does not provide a 
current diagnosis.  Dr. Lemke's statement as to the 
connection between joint disease and cold weather is limited 
and unclear.  He limits his statement to what "could have 
been," and, while he refers to cold exposure, he does not say 
that any current arthritis is the result of cold exposure 
that occurred more than forty-five years ago while the 
veteran was in service.

Thus the current medical evidence is insufficient to 
establish the basic elements for the grant of service 
connection, and the veteran's attorney vehemently opposes 
further examination of the veteran.  As the Court has noted, 
the duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In the absence of 
sufficient medical evidence to establish a factual basis for 
the grant of service connection, the claim must be denied.        


(c.)  Entitlement to service connection for prostate cancer.

The veteran's service medical records show that his review of 
his genitourinary system was normal, as was his prostate on 
examination of his anus and rectum on separation examination 
in April 1955.  

Private medical records from Memorial Hospital of Dodge 
County show that in September 1995 the veteran underwent 
surgery for a cytoscopy to investigate a pre-operative 
diagnosis of chronic prostatitis and vesical outlet 
obstruction.  Postoperatively, he was diagnosed with an 
obstructive prostate.  According to the report, the veteran 
had a history of chronic prostatitis for over one year.



Private medical records from Fremont Area Medical Center, 
dated in February 1997, show that the veteran was diagnosed 
with a clinically localized adenocarcenoma prostate and 
underwent surgery for a radical retropubic prostatectomy.  

In a May 2001 statement, Dr. Gacke noted that the veteran was 
seeking a letter from him addressing his current illnesses 
and discussion of how they were related to his military 
service in Korea, where he was reportedly exposed to extreme 
cold and wet climate conditions.  Dr. Gacke noted, among 
other things, that the veteran had underwent a prostatectomy 
in 1997 for treatment of cancer.  However, Dr. Gacke did not 
present any opinion in his statement which linked the 
veteran's cancer to his period of military service.

Apart from the veteran's own unsubstantiated assertion that 
his prostate cancer was related to his exposure to cold while 
serving in Korea, he presents no other evidence which 
supports this theory of causation.  The service medical 
records do not show a cancerous condition affecting his 
genitourinary system or prostate at the time of his 
separation from service or within one year thereafter.  The 
earliest indication of a chronic prostate disability by 
history was not until approximately 1994, based on the 
notation of the veteran's medical history of chronic 
prostatitis for a period of over one year which was noted 
during treatment in September 1995.  Thereafter, prostate 
cancer was not shown until 1997, well over 40 years after his 
discharge from active duty.  We find that there is no 
objective medical evidence of record linking the veteran's 
prostate cancer to his period of military service.  His 
layman's opinion as to the etiology of his prostate cancer is 
without probative weight towards proving the merits of his 
claim, absent corroboration by an objective medical opinion.  
Therefore, we must deny his claim of entitlement to service 
connection for 



prostate cancer.  Because the evidence in this case is not 
approximately balanced with respect to the issue, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for osteoarthritis is denied.

Service connection for prostate cancer is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

